Exhibit 10.31

 



 

PREFERRED STOCK

 

PURCHASE AGREEMENT

 

 

by and among

 

 

ROLLER BEARING HOLDING COMPANY, INC.,

 

ROLLER BEARING COMPANY OF AMERICA, INC.,

 

WHITNEY V, L.P.

 

And

 

Dr. Michael J. Hartnett

 

--------------------------------------------------------------------------------

 

Dated as of February 6, 2003

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1.01

Definitions

1.02

Accounting Terms: Financial Statements

1.03

Knowledge of the Company

 

 

ARTICLE 2 PURCHASE AND SALE OF THE CLASS A SHARES

2.01

Purchase and Sale of the Class A Shares

2.02

Closing

2.03

Payment for and Delivery of Class A Shares

2.04

Whitney Fees and Expenses

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.01

Existence and Power

3.02

Authorization; No Contravention

3.03

Governmental Authorization; Third Party Consents

3.04

Binding Effect

3.05

Compliance with Laws; Private Sale; Voting Agreements

3.06

No Default or Breach

3.07

Capitalization; Class A Shares and Conversion Shares

3.08

Subsidiaries

3.09

SEC Reports; Financial Condition

3.10

Disclosure

3.11

Absence of Certain Changes or Events

3.12

Broker’s, Finder’s or Similar Fees

3.13

Potential Conflicts of Interest

3.14

Cure of December Defaults

3.15

Restated Charter

3.16

Inducement

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

4.01

Representations and Warranties of Whitney V

4.02

Representations and Warranties of Hartnett

 

 

ARTICLE 5 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS TO PURCHASE THE CLASS
A SHARES

5.01

Representations and Warranties

5.02

Consents and Approvals

5.03

No Material Judgment or Order

5.04

No Litigation

5.05

Purchase of Securities Permitted by Applicable Laws

5.06

Restated Charter

5.07

Opinions of Counsel

 

i

--------------------------------------------------------------------------------


 

5.08

Good Standing Certificates

5.09

Officer’s Certificate

5.10

RBCA Officer’s Certificate

5.11

Amended Stockholders Agreement

5.12

Contemporaneous Participation

5.13

Payment of Whitney Fees

 

 

ARTICLE 6 CONDITIONS TO THE OBLIGATIONS OF THE COMPANY TO SELL AND ISSUE THE
CLASS A SHARES

6.01

Purchase Price

6.02

Representations and Warranties

6.03

No Material Judgment or Order

6.04

No Litigation

6.05

Sale of Securities Permitted by Applicable Laws

 

 

ARTICLE 7 COVENANTS

7.01

Public Announcements

7.02

Use of Proceeds

7.03

Schaublin Refinancing; Redesignation

7.04

Trustee Matters

7.05

Covenant to Consult with Whitney

7.06

Restrictive Covenants

 

 

ARTICLE 8 INDEMNIFICATION

8.01

Indemnification

8.02

Procedure; Notification

8.03

Manner of Payment

8.04

Taxes

8.05

Exclusive Remedy

 

 

ARTICLE 9 COVENANTS REGARDING SENIOR PREFERRED SHARES

9.01

Special Call Option on Class A Shares

9.02

Priority of Preferred Stock

9.03

Reservation of Shares; Other Assurances

 

 

ARTICLE 10 MISCELLANEOUS

10.01

Survival of Representations and Warranties

10.02

Notices

10.03

E-Documents

10.04

Successors and Assigns

10.05

Amendment and Waiver

10.06

Signatures; Counterparts

10.07

Headings

10.08

GOVERNING LAW

10.09

JURISDICTION, WAIVER OF JURY TRIAL, ETC.

 

ii

--------------------------------------------------------------------------------


 

10.10

Severability

10.11

Rules of Construction

10.12

Entire Agreement

10.13

Expenses

10.14

Publicity

10.15

Further Assurances

10.16

No Strict Construction

 

Disclosure Schedules

 

Schedule 3.03

—

Governmental Authorizations;  Third Party Consents

Schedule 3.06

—

Defaults

Schedule 3.08

—

Subsidiaries

Schedule 3.11

—

Certain Changes and Events

 

Exhibits

 

Exhibit A

—

Restated Charter and Bylaws

Exhibit B

—

Trustee Notice

Exhibit C

—

Opinion to Trustee

Exhibit D

—

Opinion to Purchasers Regarding Bond Matters

Exhibit E

—

Opinion to Purchasers Regarding Other Customary Matters

Exhibit F

—

Amended Stockholders Agreement

 

iii

--------------------------------------------------------------------------------


 

PREFERRED STOCK PURCHASE AGREEMENT

 

This PREFERRED STOCK PURCHASE AGREEMENT is dated as of February 6, 2003 (this
“Agreement”), and made by and among Roller Bearing Holding Company, Inc., a
Delaware corporation (the “Company”), Roller Bearing Company of America, Inc., a
Delaware corporation and wholly-owned Subsidiary of the Company (“RBCA”),
Whitney V, L.P., a Delaware limited partnership (“Whitney V”), and Dr. Michael
J. Hartnett (“Hartnett” and together with Whitney V, the “Purchasers”).  The
Purchasers, the Company and RBCA are sometimes referred to herein collectively
as the “Parties” and each individually as a “Party”.

 

Pursuant to (i) the right of first offer granted to Whitney V in Section 3 of
the Stockholders Agreement, and (ii) the participation rights granted to
Hartnett in Section 3 of the Stockholders Agreement, the Purchasers desire to
purchase from the Company, and the Company desires to sell and issue to the
Purchasers, an aggregate amount of 1,008.41 shares of the Company’s Class A
Preferred Stock, par value $.01 per share (the “Class A Preferred Stock”), for
an aggregate purchase price equal to $3,025,230.

 

In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.01        Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” shall mean any Person (a) directly or indirectly controlling,
controlled by, or under common control with, the Company, (b) directly or
indirectly owning or holding five percent (5%) or more of any equity interest in
the Company, or (c) five percent (5%) or more of whose voting stock or other
equity interest is directly or indirectly owned or held by the Company.  For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Amended Stockholders Agreement” shall mean the Second Amended and Restated
Stockholders Agreement, of the date hereof in the form attached hereto as
Exhibit F.

 

“Audited Financial Statements” shall have the meaning assigned to that term in
Section 3.09(b).

 

“Blockage Amount’ shall have the meaning assigned to that term in Section 8.03.

 

“Blockage Opinion” shall have the meaning assigned to that term in Section 8.03.

 

--------------------------------------------------------------------------------


 

“Board of Directors” shall mean the board of directors of the Company.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.

 

“By-laws” shall mean, unless the context in which such term is used otherwise
requires, the By-laws of the Company as in effect on the date hereof (a copy of
which is attached hereto (together with the Restated Charter) as Exhibit A).

 

“Call Price” shall mean, with respect to any Class A Share, the Stated Value of
such share plus all accumulated and accrued and unpaid but not yet accumulated
dividends thereon (calculated in accordance with the terms of the Restated
Charter).

 

“Capital Contribution” shall have the meaning assigned to that term in Section
7.02.

 

“Class A Common” shall mean the Class A Common Stock, par value $.01 per share,
of the Company.

 

“Class A Preferred Stock” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“Class A Shares” shall have the meaning assigned to that term in Section 2.01.

 

“Class B Common” shall mean the Class B Supervoting Common Stock, $0.01 par
value per share, of the Company.

 

“Class B Preferred Stock” shall mean the Class B Exchangeable Convertible
Participating Preferred Stock, $0.01 par value per share, of the Company.

 

“Class C Preferred Stock” means the Class C Redeemable Preferred Stock, par
value $.01 per share, of the Company.

 

“Class D Preferred Stock” means the Class D Redeemable Preferred Stock, par
value $.01 per share, of the Company.

 

“Closing” shall have the meaning assigned to that term in Section 2.02.

 

“Closing Date” shall have the meaning assigned to that term in Section 2.02.

 

“Commission” shall mean the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Common Stock” shall mean, collectively, the Class A Common and the Class B
Common.

 

2

--------------------------------------------------------------------------------


 

“Company” shall have the meaning assigned to that term in the first paragraph of
this Agreement.

 

“Company Indenture” shall mean the Indenture dated as of June 15, 1997, among
the Company and United States Trust Company of New York, as Trustee.

 

“Condition of the Company” shall mean the assets, business, properties,
prospects, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

“Contingent Obligation” as applied to any Person, shall mean any direct or
indirect liability, contingent or otherwise, of that Person:  (i) with respect
to any indebtedness, lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; or
(iii) under any foreign exchange contract, currency swap agreement, interest
rate swap agreement or other similar agreement or arrangement designed to alter
the risks of that Person arising from fluctuations in currency values or
interest rates.  Contingent Obligations shall include (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another.  The amount of any Contingent Obligation will be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

 

“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument or arrangement (whether
in writing or otherwise) to which such Person is a party or by which it or any
of such Person’s property is bound.

 

“Credit Agreement” shall mean the Credit Agreement dated as of May 30, 2002, by
and among RBCA, certain of its Subsidiaries, the lenders signatory thereto and
General Electric Capital Corporation and GECC Capital Markets Group, Inc.
(including without limitation the term loans and revolving loans thereunder, any
guarantees and security documents), as amended, extended, renewed, restated,
supplemented or otherwise modified (in whole or in part, and without limitation
as to amount, terms, conditions, covenants and other provisions) from time to
time.

 

3

--------------------------------------------------------------------------------


 

“December Defaults” shall mean, collectively, the defaults under Section 4.04 of
the RBCA Indenture caused by the following cash payments: (i) the $518,700
payment by RBCA to Schaublin on December 10, 2002; (ii) the $450,000 payment by
RBCA to Schaublin on December 13, 2002; and (iii) the $2,506,530 payment by RBCA
to Holdings on December 13, 2002.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

 

“Existing Warrants” shall have the meaning assigned to that term in
Section 3.07(a).

 

“Financial Statements” shall mean the Audited Financial Statements and the
Unaudited Financial Statements.

 

“First Purchase Agreement” shall mean that certain Stock Purchase Agreement
dated as of November 20, 2000, among the Company, Michael J. Hartnett, Hartnett
Family Investments, L.P. and Whitney Acquisition II, Inc.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time within the United States, consistently applied.

 

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

 

“Hartnett” shall have the meaning assigned to that term in the first paragraph
of this Agreement.

 

“Indebtedness” shall mean as to any Person (i) all obligations of such Person
for borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, unfunded credit commitments, letters
of credit and bankers’ acceptances, whether or not matured), (ii) all
indebtedness, obligations or liability of such Person (whether or not evidenced
by notes, bonds, debentures or similar instruments) whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several, that should be classified as liabilities in
accordance with GAAP, including, without limitation, any items so classified on
a balance sheet and any reimbursement obligations in respect of letters of
credit or obligations in respect of bankers acceptances, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable and accrued commercial or trade liabilities
arising in the ordinary course of business, (iv) all interest rate and currency
swaps, caps, collars and similar agreements or hedging devices under which
payments are obligated to be made by such Person, whether periodically or upon
the happening of a contingency, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the

 

4

--------------------------------------------------------------------------------


 

rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all
obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases, (vii) all indebtedness secured
by any Lien (other than Liens in favor of lessors under leases other than leases
included in clause (vi) above) on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person, and
(viii) any Contingent Obligation of such Person.

 

“Indemnification Shares” shall have the meaning assigned to that term in Section
8.03.

 

“Junior Securities” shall mean all series and classes of capital stock of the
Company or its successor other than the Class A Preferred Stock.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), charge, claim, restriction
or preference, priority, right or other security interest or preferential
arrangement of any kind or nature whatsoever including, without limitation, (i)
those created under applicable community property laws or similar laws, (ii)
those created by, arising under or evidenced by any conditional sale or other
title retention agreement, (iii) the interest of a lessor under a capital lease
obligation, or (iv) any financing lease having substantially the same economic
effect as any of the foregoing.

 

“MWE” shall have the meaning assigned to that term in Section 5.07 of this
Agreement.

 

“Party” and “Parties” shall have the meanings assigned to those terms in the
first paragraph of this Agreement.

 

“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

“Prior Purchase Agreements” shall mean, collectively, the First Purchase
Agreement and the Second Purchase Agreement.

 

“Purchasers” shall have the meaning assigned to that term in the first paragraph
of this Agreement.

 

“Purchase Price shall have the meaning assigned to that term in Section 2.01.

 

“RBCA” shall have the meaning assigned to that term in the first paragraph of
this Agreement.

 

“RBCA Board” shall mean the board of directors of RBCA.

 

5

--------------------------------------------------------------------------------


 

“RBCA Indenture” shall mean the Indenture dated as of June 15, 1997, among RBCA,
certain Subsidiaries of RBCA, and United States Trust Company of New York, as
Trustee.

 

“Requirements of Law” shall mean as to any Person, provisions of the Certificate
of Incorporation and By-laws or other organizational or governing documents of
such Person, or any law, treaty, code, rule, regulation, right, privilege,
qualification, license or franchise or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable or binding upon such
Person or any of such Person’s property or to which such Person or any of such
Person’s property is subject or pertaining to any or all of the transactions
contemplated or referred to herein.

 

“Restated Charter” shall mean the Amended and Restated Certificate of
Incorporation of the Company which shall be in effect as of the Closing in the
form attached hereto (together with the By-Laws) as Exhibit A.

 

“Schaublin” means Schaublin Holdings S.A., a Subsidiary of RBCA.

 

“SEC Reports” shall mean all forms, reports, statements and other documents
(including exhibits, annexes, supplements and amendments to such documents)
required to be filed by the Company or any of its Subsidiaries, or sent or made
available by any such Person to its security holders, under the Exchange Act or
the Securities Act since January 1, 1998.

 

“Second Purchase Agreement” shall mean that certain Preferred Stock Purchase
Agreement dated as of July 25, 2002, among the Company, RBCA, Michael J.
Hartnett and Whitney V.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.

 

“Senior Preferred Shares” means, collectively, the Class A Shares and the
Indemnification Shares.

 

“Stated Value” shall mean, with respect to each Class A Share, an amount equal
to $3,000.

 

“Stockholders Agreement” shall mean the Amended and Restated Stockholders’
Agreement of the Company entered into on July 25, 2002, by and among the
Purchasers, the Company and certain other stockholders of the Company.

 

“Subsidiary” shall mean, with respect to any Person, a corporation or other
entity of which 50% or more of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

6

--------------------------------------------------------------------------------


 

“Transactions” means the purchase and sale transaction contemplated under
Section 2.01 hereof, together with all other transactions contemplated hereunder
or incidental thereto.

 

“Trustee” means The Bank of New York in its capacity as trustee under the RBCA
Indenture, as successor to United States Trust Company of New York.

 

“Unaudited Financial Statements” shall have the meaning assigned to that term in
Section 3.09(b).

 

“Whitney” shall mean Whitney & Co, LLC.

 

“Whitney V” shall have the meaning assigned to that term in the first paragraph
of this Agreement.

 

“Whitney Fees” shall have the meaning assigned to that term in Section 2.04..

 

1.02        Accounting Terms: Financial Statements.  All accounting terms used
herein and not expressly defined in this Agreement shall have the respective
meanings given to them in conformance with GAAP.

 

1.03        Knowledge of the Company.  All references to the knowledge of the
Company or to facts known by the Company shall mean actual knowledge or notice
of Hartnett, Anthony S. Cavalieri, Robert Crawford or Jane Bohrer.

 

ARTICLE 2

 

PURCHASE AND SALE OF THE CLASS A SHARES

 

2.01        Purchase and Sale of the Class A Shares.  Subject to the terms and
conditions set forth herein, at the Closing the Company shall issue and sell to
the Purchasers (in the amounts set forth on the attached Schedule I), and the
Purchasers shall purchase from the Company, 1,008.41 shares of Class A Preferred
Stock (the “Class A Shares”) for an aggregate cash purchase price of $3,025,230
(the “Purchase Price”).

 

2.02        Closing.  The closing of the purchase and sale of the Class A Shares
hereunder (the “Closing”) shall take place at the offices of Kirkland & Ellis at
153 East 53rd Street, New York, New York 10022, at 10:00 A.M. local time on
February 4, 2003, or at such other place and hour as the parties may mutually
agree.  The date upon which the Closing occurs is referred to herein as the
“Closing Date”.

 

2.03        Payment for and Delivery of Class A Shares.  At the Closing, the
Company shall issue and deliver to each Purchaser stock certificates duly
executed and registered in the name of such Purchaser evidencing ownership of
the number of Class A Shares set forth opposite such Purchaser’s name on the
attached Schedule I, against payment by such Purchaser of the portion of the
Purchase Price set forth opposite such Purchaser’s name on the attached

 

7

--------------------------------------------------------------------------------


 

Schedule I by wire transfer of immediately available funds to the account
designated by the Company.

 

2.04        Whitney Fees and Expenses.  As consideration for purchasing the
Class A Shares hereunder, at the Closing the Company or RBCA shall (i) pay a
closing fee to Whitney in an amount equal to $151,261.50 and (ii) reimburse
Whitney for all fees and expenses (including, but without limitation, reasonable
fees, charges and disbursements of counsel and consultants) incurred in
connection with (A) the preparation, negotiation, execution, delivery and
performance of this Agreement and any other documents relating to the
Transactions, (B) Whitney’s due diligence investigation of the Company in
connection with the Transactions, and (C) the investigation of the events and
circumstances leading up to the investment hereunder.  The Company or RBCA will
pay the closing fee and expenses contemplated by this Section 2.04
(collectively, the “Whitney Fees”) on the Closing Date by wire transfer of
immediately available funds to an account or accounts designated by Whitney.  In
addition, in the event the Transactions are not consummated, the Company or RBCA
will promptly reimburse Whitney for all fees and expenses described in clause
(ii) above.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Each of the Company and RBCA hereby jointly and severally represents and
warrants to the Purchasers as follows:

 

3.01        Existence and Power.  Each of the Company and its Subsidiaries (i)
is a corporation, limited liability company, partnership or similar entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and (ii) has the power and
authority to execute, deliver and perform its obligations hereunder and in
connection with the Transactions.  Each of the Company and its Subsidiaries (a)
has all requisite power and authority to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently, or is currently proposed to be, engaged, and (b) is duly qualified as
a foreign corporation or business entity, licensed and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except in
the case of this clause (b) where the failure to be so qualified would not
reasonably be expected to have a material and adverse effect on the Condition of
the Company.

 

3.02        Authorization; No Contravention.  The execution, delivery and
performance by the Company and RBCA of this Agreement and the Amended
Stockholders Agreement, and the consummation of the Transactions: (i) has been
duly authorized by all necessary corporate action on the part of the Company and
RBCA; (ii) do not and shall not contravene the terms of the Restated Charter,
the Bylaws or similar governing documents of RBCA, or any Requirement of Law
applicable to the Company or RBCA’s assets, business or properties; (iii) do not
and will not (a) conflict with, contravene, result in any violation or breach of
or default under (with or without the giving of notice or the lapse of time or
both), (b) create in any other Person a right or

 

8

--------------------------------------------------------------------------------


 

claim of termination or amendment, or (c) require modification, acceleration or
cancellation of any Contractual Obligation of the Company or any of its
Subsidiaries (including, without limitation, the RBCA Indenture, the Company
Indenture and the Credit Agreement), and (iv) do not and shall not result in the
creation of any Lien (or obligation to create a Lien) against any property,
asset or business of the Company or any of its Subsidiaries (other than in
connection with the Credit Agreement), except in the case of clause (iii) above
as it pertains to Contractual Obligations other than the Company Indenture, the
RBCA Indenture or the Credit Agreement, where such conflict, violation, breach
or default or right, claim or requirement would not reasonably be expected to
have a material adverse effect on the Condition of the Company.

 

3.03        Governmental Authorization; Third Party Consents.  Except as set
forth on Schedule 3.03, no approval, consent or, compliance, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person in respect of any Requirement of Law
or Contractual Obligation, and no lapse of a waiting period under a Requirement
of Law or Contractual Obligation, is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, the Company
or its Subsidiaries of this Agreement, the Amended Stockholders Agreement or the
consummation of the Transactions (including, without limitation, the payment of
the Whitney Fees and the creation and performance of the obligations under
Article 8 hereof).

 

3.04        Binding Effect.  Each of this Agreement and the Amended Stockholders
Agreement has been duly executed and delivered by the Company and RBCA and this
Agreement constitutes the legal, valid and binding obligation of the Company and
RBCA enforceable against the Company and RBCA in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity relating to enforceability.

 

3.05        Compliance with Laws; Private Sale; Voting Agreements.

 


(A)           SINCE JULY 25, 2002, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAVE FAILED TO COMPLY WITH ANY REQUIREMENT OF LAW IN ANY MATERIAL
RESPECT (OTHER THAN ANY INSTANCE OF NONCOMPLIANCE REFLECTED IN SCHEDULE 3.06 TO
THE SECOND PURCHASE AGREEMENT).


 


(B)           THE COMPANY HAS NOT VIOLATED ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS IN CONNECTION WITH THE OFFER, SALE AND ISSUANCE OF ANY OF ITS
CAPITAL STOCK.  ASSUMING THE ACCURACY OF THE PURCHASER’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN, NEITHER THE OFFER, SALE AND ISSUANCE OF THE CLASS A
SHARES HEREUNDER NOR THE ISSUANCE AND DELIVERY OF ANY INDEMNIFICATION SHARES
HEREUNDER REQUIRES OR WILL REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
STATE SECURITIES LAWS.


 


(C)           TO THE COMPANY’S KNOWLEDGE, OTHER THAN THE STOCKHOLDERS AGREEMENT
THERE ARE NO AGREEMENTS OBLIGATING ANY OF ITS STOCKHOLDERS TO VOTE AS DIRECTED
BY ANOTHER PERSON OR ANY PROXIES GRANTED BY ANY STOCKHOLDER.

 

9

--------------------------------------------------------------------------------


 

3.06        No Default or Breach.  Except for the December Defaults and as set
forth on Schedule 3.06, the Company and its Subsidiaries are in compliance with
all obligations arising under the Credit Agreement, the Indenture, the Company
Indenture and each other material Contractual Obligation of the Company or its
Subsidiaries, except in the case of such other material Contractual Obligation
of the Company or its Subsidiaries as would not reasonably be expected to have a
material adverse effect on the Condition of the Company.  Neither the creation
nor performance of any of the obligations of the Company or RBCA under this
Agreement or the Amended Stockholders Agreement or the consummation of the
Transactions constitute, nor with the giving of notice or lapse of time or both
would constitute, a default under or with respect to the Credit Agreement, the
RBCA Indenture, the Company Indenture or any other material Contractual
Obligation of the Company or any Subsidiary, except in the case of such other
material Contractual Obligation of the Company or its Subsidiaries as would not
reasonably be expected to have a material adverse effect on the Condition of the
Company.

 

3.07        Capitalization; Class A Shares and Conversion Shares.

 


(A)           AS OF THE DATE HEREOF PRIOR TO THE ISSUANCE OF THE SENIOR
PREFERRED SHARES: (I) THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
10,000,000 SHARES OF CLASS A COMMON, 10,000,000 SHARES OF CLASS B COMMON, 15,500
SHARES OF PREFERRED STOCK, 240,000 SHARES OF CLASS B PREFERRED STOCK, 900,000
SHARES OF CLASS C PREFERRED STOCK, AND 240,000 SHARES OF CLASS D PREFERRED
STOCK; (II) THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY CONSISTS OF
2,475,460.8 SHARES OF CLASS A COMMON, 100 SHARES OF CLASS B COMMON AND 240,000
SHARES OF CLASS B PREFERRED STOCK; (III) NO SHARES OF PREFERRED STOCK, CLASS C
PREFERRED STOCK OR CLASS D PREFERRED STOCK ARE ISSUED OR OUTSTANDING;
(IV) SUFFICIENT SHARES OF CLASS A COMMON ARE RESERVED FOR ISSUANCE UPON
CONVERSION OF THE CLASS B COMMON; (V) SUFFICIENT NUMBER OF CLASS A COMMON STOCK,
CLASS C PREFERRED STOCK AND CLASS D PREFERRED STOCK ARE RESERVED FOR ISSUANCE
UPON CONVERSION OR EXCHANGE OF THE CLASS B PREFERRED STOCK; (VI) 476,847 SHARES
OF CLASS A COMMON AND 549,146 SHARES OF CLASS B COMMON ARE RESERVED FOR ISSUANCE
UPON THE EXERCISE OF OUTSTANDING WARRANTS (THE “EXISTING WARRANTS”); AND
(VII) SUFFICIENT SHARES OF CLASS A COMMON ARE RESERVED FOR ISSUANCE PURSUANT TO
THE EXERCISE OF STOCK OPTIONS ISSUED OR ISSUABLE IN ACCORDANCE WITH THE TERMS OF
ONE OR MORE STOCK OPTION PLANS OF THE COMPANY, WHICH PLANS SHALL HAVE BEEN
APPROVED BY THE BOARD OF DIRECTORS (“MANAGEMENT OPTIONS”).  THE MANAGEMENT
OPTIONS, THE EXISTING WARRANTS AND ALL OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.  ALL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE, AND SHARES OF COMMON
STOCK, CLASS C PREFERRED STOCK AND CLASS D PREFERRED STOCK ISSUABLE UPON
EXERCISE OF THE OUTSTANDING CLASS B PREFERRED STOCK, MANAGEMENT OPTIONS OR THE
EXISTING WARRANTS OR UPON THE CONVERSION OF THE CLASS B COMMON STOCK, WHEN
ISSUED AND PAID FOR IN ACCORDANCE WITH THE PROVISIONS OF THOSE INSTRUMENTS,
SHALL BE, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND SHALL BE FREE AND
CLEAR OF ALL LIENS (OTHER THAN LIENS ARISING UNDER THE STOCKHOLDERS AGREEMENT OR
PURSUANT TO APPLICABLE SECURITIES LAWS) OTHER THAN LIENS ON THE ASSETS OF, OR
ARISING FROM ACTIONS OF, THE HOLDERS OF SUCH SECURITIES.  OTHER THAN THE
OUTSTANDING CLASS B PREFERRED STOCK, THE MANAGEMENT OPTIONS AND THE EXISTING
WARRANTS, AS OF THE DATE HEREOF THERE ARE NO OUTSTANDING SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR CAPITAL STOCK OF THE COMPANY OR OPTIONS, WARRANTS OR
OTHER RIGHTS TO PURCHASE OR SUBSCRIBE TO CAPITAL STOCK OF THE COMPANY OR
CONTRACTS, COMMITMENTS, AGREEMENTS, UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND
TO WHICH THE

 

10

--------------------------------------------------------------------------------


 

Company is a party relating to the issuance of any capital stock of the Company,
any such convertible or exchangeable securities or any such options, warrants or
rights.


 


(B)           THE CLASS A SHARES HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED,
PAID FOR AND DELIVERED IN ACCORDANCE WITH THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE FREE OF ANY LIENS (OTHER THAN
ANY RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS OR THE
STOCKHOLDERS AGREEMENT) OTHER THAN LIENS ON THE ASSETS OF, OR ARISING FROM
ACTIONS OF, THE PURCHASERS.  IF ISSUED IN ACCORDANCE WITH THE PROVISIONS HEREOF,
THE INDEMNIFICATION SHARES WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, AND WILL BE FREE OF ANY LIENS (OTHER THAN ANY RESTRICTIONS ON
TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS OR THE STOCKHOLDERS
AGREEMENT) OTHER THAN LIENS ON THE ASSETS OF, OR ARISING FROM ACTIONS OF, THE
PURCHASERS.  THE INDEMNIFICATION SHARES HAVE BEEN DULY RESERVED FOR ISSUANCE
PURSUANT TO ARTICLE 8 HEREOF.  THE ISSUANCE AND DELIVERY OF THE CLASS A SHARES
AND THE INDEMNIFICATION SHARES ARE NOT SUBJECT TO ANY PREEMPTIVE RIGHT OF ANY
STOCKHOLDER OF THE COMPANY OR TO ANY RIGHT OF FIRST REFUSAL OR OTHER SIMILAR
RIGHT IN FAVOR OF ANY PERSON WHICH HAS NOT BEEN WAIVED.


 

3.08        Subsidiaries.

 


(A)           SCHEDULE 3.08 SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL OF
THE SUBSIDIARIES OF THE COMPANY TOGETHER WITH THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR ORGANIZATION.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK
OF, OR OTHER EQUITY INTERESTS IN, THE SUBSIDIARIES ARE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE.  EXCEPT AS SET FORTH ON SCHEDULE 3.08, AS OF THE CLOSING
DATE, ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF, OR OTHER OWNERSHIP
INTERESTS IN, EACH OF THE SUBSIDIARIES ARE OWNED BY THE COMPANY OR BY A WHOLLY
OWNED SUBSIDIARY FREE AND CLEAR OF ANY LIENS OTHER THAN THOSE RELATED TO THE
COMPANY INDENTURE AND THE CREDIT AGREEMENT.  NO SUBSIDIARY HAS OUTSTANDING
OPTIONS, WARRANTS, SUBSCRIPTIONS, CALLS, RIGHTS, CONVERTIBLE SECURITIES OR OTHER
AGREEMENTS OR COMMITMENTS OBLIGATING THE SUBSIDIARY TO ISSUE, TRANSFER OR SELL
ANY SECURITIES OF THE SUBSIDIARY.


 


(B)           EXCEPT FOR THE SUBSIDIARIES OF THE COMPANY, THE COMPANY DOES NOT
OWN OF RECORD OR BENEFICIALLY, DIRECTLY OR INDIRECTLY, (I) ANY SHARES OF
OUTSTANDING CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF ANY
OTHER CORPORATION, AND (II) ANY EQUITY, VOTING OR PARTICIPATING INTEREST IN ANY
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER NON-CORPORATE
BUSINESS ENTERPRISES.

 

3.09        SEC Reports; Financial Condition.

 


(A)           THE COMPANY AND ITS SUBSIDIARIES HAVE FILED ALL SEC REPORTS AND
HAVE MADE AVAILABLE TO THE PURCHASERS EACH SEC REPORT.  THE SEC REPORTS,
INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL STATEMENTS OR SCHEDULES INCLUDED OR
INCORPORATED THEREIN BY REFERENCE, (I) COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT OR BOTH, AS THE CASE MAY
BE, APPLICABLE TO THOSE SEC REPORTS AND (II) DID NOT AT THE TIME THEY WERE FILED
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED

 

11

--------------------------------------------------------------------------------


 

to be stated or necessary in order to make the statements made in those SEC
Reports, in light of the circumstances under which they were made, not
misleading.


 


(B)           THE COMPANY HAS FURNISHED THE PURCHASERS WITH TRUE AND COMPLETE
COPIES OF (I) THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THEIR FISCAL YEAR END FOR EACH OF 1999, 2000, 2001 AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW,
TOGETHER WITH THE NOTES THERETO, OF THE COMPANY AND ITS SUBSIDIARIES FOR THE
YEARS THEN ENDED, TOGETHER WITH THE REPORT OF, WITH RESPECT TO FISCAL YEARS 1900
AND 2000, ARTHUR ANDERSEN LLP, AND WITH RESPECT TO FISCAL YEAR 2001, ERNST &
YOUNG, LLP THEREON (THE “AUDITED FINANCIAL STATEMENTS”), AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF SEPTEMBER
30, 2002 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOW, TOGETHER WITH THE NOTES THERETO, OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2002 (THE “UNAUDITED
FINANCIAL STATEMENTS”).  THE AUDITED FINANCIAL STATEMENTS AND THE UNAUDITED
FINANCIAL STATEMENTS ACCURATELY AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF
THE RESPECTIVE DATES THEREOF, AND THE CONSOLIDATED RESULTS OF OPERATIONS AND
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES OR FOR
THE RESPECTIVE PERIODS SET FORTH THEREIN, ALL IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED, EXCEPT AS OTHERWISE SET FORTH
IN THE NOTES THERETO AND SUBJECT, IN THE CASE OF THE UNAUDITED FINANCIAL
STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS.  AS OF THE DATES OF THE
FINANCIAL STATEMENTS, THE COMPANY HAD NO OBLIGATION, INDEBTEDNESS OR LIABILITY
(WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE, KNOWN OR UNKNOWN, AND
WHETHER DUE OR TO BECOME DUE), WHICH WAS NOT REFLECTED OR RESERVED AGAINST IN
THE BALANCE SHEETS OR THE NOTES THERETO WHICH ARE PART OF THE FINANCIAL
STATEMENTS, EXCEPT FOR THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
WHICH ARE FULLY REFLECTED ON THE COMPANY’S BOOKS OF ACCOUNT AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
THE CONDITION OF THE COMPANY.


 

3.10        Disclosure.  This Agreement, together with all exhibits and
schedules hereto, and the agreements, certificates and other documents furnished
to the Purchasers or their Affiliates by the Company and its Subsidiaries at the
Closing, do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading.

 

3.11        Absence of Certain Changes or Events.  Since September 28, 2002,
except as set forth on Schedule 3.15 to the Second Purchase Agreement or
Schedule 3.11 hereto, neither the Company nor any of its Subsidiaries has
(i) issued any stock, bonds or other corporate securities, (ii) borrowed any
amount or incurred any liabilities (absolute or contingent), other than in the
ordinary course of business, in excess of $100,000, (iii) discharged or
satisfied any Lien or incurred or paid any obligation or liability (absolute or
contingent), other than in the ordinary course of business, in excess of
$100,000, (iv) declared or made any payment or distribution to stockholders or
purchased or redeemed any shares of its capital stock or other securities,
(v) mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible, (vi) sold, assigned or transferred any of its tangible assets, other
than sales of inventory or obsolete equipment in the ordinary course of
business, or canceled any debts or claims, (vii) sold,

 

12

--------------------------------------------------------------------------------


 

assigned, licensed (other than grant of non-exclusive licenses in the ordinary
course of business) or transferred any patents, trademarks, trade names,
copyrights, trade secrets or other intangible assets, (viii) suffered any losses
of property, or waived any rights of substantial value, (ix) suffered any
adverse change in the Condition of the Company, (x) granted any bonuses or
extraordinary salary increases other than in the ordinary course of business,
(xi) entered into any transaction involving consideration in excess of $250,000
other than in the ordinary course of business or as contemplated hereby or
(xii) entered into any agreement or transaction, or amended or terminated any
agreement, with an Affiliate (other than this Agreement).

 

3.12        Broker’s, Finder’s or Similar Fees.  Except as provided in Section
2.04 or fees payable to lenders under the Credit Agreement, there are no
brokerage commissions, finder’s fees or similar fees or commissions payable in
connection with the Transactions based on any agreement, arrangement or
understanding with the Company or any of its Subsidiaries or on any action taken
by any such Person.

 

3.13        Potential Conflicts of Interest.  Except as set forth in
Schedule 3.21 to the Second Purchase Agreement and except for the arrangements
provided in this Agreement, no officer, director, stockholder or other security
holder of the Company or any of its Subsidiaries (other than any Purchaser or
its Affiliates):  (i) owns, directly or indirectly, any interest in (excepting
less than 5% stock holdings for investment purposes in securities of publicly
held and traded companies), or is an officer, director, employee or consultant
of, any Person that is, or is engaged in business as, a competitor, lessor,
lessee, supplier, distributor, sales agent or customer of, or lender to or
borrower from, the Company or any of its Subsidiaries; (ii) owns, directly or
indirectly, in whole or in part, any tangible or intangible property that the
Company or any of its Subsidiaries uses in the conduct of business; or (iii) has
any cause of action or other claim whatsoever against, or owes or has advanced
any amount to, the Company or any of its Subsidiaries, except for claims in the
ordinary course of business such as for accrued vacation pay, accrued benefits
under employee benefit plans, and similar matters and agreements existing on the
date hereof.

 

3.14        Cure of December Defaults.  Upon the Closing of the sale and
issuance of the Class A Shares, the contribution of the proceeds therefrom to
RBCA as contemplated by Section 7.02 and the redesignation of Schaublin Holdings
S.A., Schaublin SA, J. Bovagnet SA and Myonic SAS Les Ulis (F) as “restricted
subsidiaries” under the RBCA Indenture and the Company Indenture, the December
Defaults will have been cured, will cease to be continuing and will no longer
serve as the basis for an “Event of Default” under the RBCA Indenture.

 

3.15        Restated Charter.  The Restated Charter has not been amended,
restated, altered or modified since July 25, 2002.

 

3.16        Inducement.  The Company and RBCA acknowledge that the Purchasers
have been induced to enter into this Agreement and the Transactions by, among
other things, the representations and warranties contained in this Article 3.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 4

 

REPRESENTATIONS AND

WARRANTIES OF THE PURCHASERS

 

4.01        Representations and Warranties of Whitney V.  Whitney V hereby
represents and warrants to the Company and RBCA as follows:

 


(A)           AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT AND THE AMENDED STOCKHOLDERS AGREEMENT (I)
IS WITHIN ITS POWER AND AUTHORITY AND HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION, (II) DOES NOT CONTRAVENE THE TERMS OF ITS ORGANIZATIONAL DOCUMENTS OR
ANY AMENDMENT THEREOF, AND (III) SHALL NOT VIOLATE, CONFLICT WITH OR RESULT IN
ANY BREACH OR CONTRAVENTION OF ANY REQUIREMENT OF LAW OR ANY OF ITS CONTRACTUAL
OBLIGATIONS, OR ANY ORDER OR DECREE DIRECTLY RELATING TO IT.


 


(B)           BINDING EFFECT.  THIS AGREEMENT AND THE AMENDED STOCKHOLDERS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND EACH OF SUCH AGREEMENTS
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.


 


(C)           SECURITIES LAWS MATTERS.  THE SENIOR PREFERRED SHARES TO BE
ACQUIRED BY WHITNEY V PURSUANT TO THIS AGREEMENT ARE BEING OR SHALL BE ACQUIRED
FOR ITS OWN ACCOUNT AND WITH NO INTENTION OF DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF IN ANY TRANSACTION THAT WOULD BE IN VIOLATION OF
THE SECURITIES LAWS OF THE UNITED STATES OF AMERICA, OR ANY STATE, WITHOUT
PREJUDICE, HOWEVER, TO ITS RIGHT AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF
ALL OR ANY PART OF ITS SENIOR PREFERRED SHARES UNDER AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR UNDER AN EXEMPTION FROM SUCH REGISTRATION
AVAILABLE UNDER THE SECURITIES ACT, AND SUBJECT, NEVERTHELESS, TO THE
DISPOSITION OF ITS PROPERTY BEING AT ALL TIMES WITHIN ITS CONTROL.  IF WHITNEY V
SHOULD IN THE FUTURE DECIDE TO DISPOSE OF ANY OF ITS SENIOR PREFERRED SHARES,
WHITNEY V UNDERSTANDS AND AGREES THAT IT MAY DO SO ONLY IN COMPLIANCE WITH THE
SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE STOCKHOLDERS AGREEMENT,
EACH AS THEN IN EFFECT.  WHITNEY V AGREES TO THE IMPRINTING OF A LEGEND ON THE
CERTIFICATES REPRESENTING ALL OF ITS SENIOR PREFERRED SHARES IN THE FORM AND
SUBSTANCE SET FORTH IN SECTION 2.1 OF THE STOCKHOLDERS AGREEMENT.


 


(D)           GOVERNMENTAL AUTHORIZATION; THIRD PARTY CONSENT.  NO APPROVAL,
CONSENT, COMPLIANCE, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IN RESPECT OF ANY
REQUIREMENT OF LAW, AND NO LAPSE OF A WAITING PERIOD UNDER A REQUIREMENT OF LAW,
IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE BY IT OR ENFORCEMENT AGAINST IT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)           BROKER’S, FINDER’S OR SIMILAR FEES.  EXCEPT AS PROVIDED IN SECTION
2.04, THERE ARE NO BROKERAGE COMMISSIONS, FINDER’S FEES OR SIMILAR FEES OR
COMMISSIONS PAYABLE IN

 

14

--------------------------------------------------------------------------------


 

connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with Whitney V or any of its Affiliates or on any
action taken by any such Person.


 

4.02        Representations and Warranties of Hartnett.  Hartnett hereby
represents and warrants to the Company as follows:

 


(A)           AUTHORIZATION; NO CONTRAVENTION.  HARTNETT IS COMPETENT AND HAS
ALL REQUISITE AUTHORITY TO EXECUTE, DELIVER AND PERFORM HIS OBLIGATIONS UNDER
THIS AGREEMENT AND THE AMENDED STOCKHOLDERS AGREEMENT.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY HARTNETT OF THIS AGREEMENT AND THE AMENDED STOCKHOLDERS
AGREEMENT SHALL NOT VIOLATE, CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF ANY REQUIREMENT OF LAW OR ANY OF HIS, THE COMPANY’S OR ITS
SUBSIDIARIES’ CONTRACTUAL OBLIGATIONS, OR ANY ORDER OR DECREE DIRECTLY RELATING
TO HIM OR SUCH OTHER PERSONS.


 


(B)           BINDING EFFECT.  EACH OF THIS AGREEMENT AND THE AMENDED
STOCKHOLDERS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
HARTNETT, ENFORCEABLE AGAINST HIM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES RELATING TO ENFORCEABILITY.


 


(C)           SECURITIES LAWS MATTERS.  THE SENIOR PREFERRED SHARES TO BE
ACQUIRED BY HARTNETT PURSUANT TO THIS AGREEMENT ARE BEING OR SHALL BE ACQUIRED
FOR HIS OWN ACCOUNT AND WITH NO INTENTION OF DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF IN ANY TRANSACTION THAT WOULD BE IN VIOLATION OF
THE SECURITIES LAWS OF THE UNITED STATES OF AMERICA, OR ANY STATE, WITHOUT
PREJUDICE, HOWEVER, TO HIS RIGHT AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF
ALL OR ANY PART OF HIS SENIOR PREFERRED SHARES UNDER AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR UNDER AN EXEMPTION FROM SUCH REGISTRATION
AVAILABLE UNDER THE SECURITIES ACT, AND SUBJECT, NEVERTHELESS, TO THE
DISPOSITION OF ITS PROPERTY BEING AT ALL TIMES WITHIN ITS CONTROL.  IF HARTNETT
SHOULD IN THE FUTURE DECIDE TO DISPOSE OF ANY OF HIS SENIOR PREFERRED SHARES,
HARTNETT UNDERSTANDS AND AGREES THAT HE MAY DO SO ONLY IN COMPLIANCE WITH THE
SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE STOCKHOLDERS AGREEMENT,
EACH AS THEN IN EFFECT.  HARTNETT AGREES TO THE IMPRINTING OF A LEGEND ON THE
CERTIFICATES REPRESENTING HIS SENIOR PREFERRED SHARES IN THE FORM AND SUBSTANCE
SET FORTH IN SECTION 2.1 OF THE STOCKHOLDERS AGREEMENT.


 


(D)           BROKER’S, FINDER’S OR SIMILAR FEES.  THERE ARE NO BROKERAGE
COMMISSIONS, FINDER’S FEES OR SIMILAR FEES OR COMMISSIONS PAYABLE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY BASED ON ANY AGREEMENT, ARRANGEMENT OR
UNDERSTANDING WITH HARTNETT OR ANY ACTION TAKEN BY HARTNETT.


 


(E)           GOVERNMENTAL AUTHORIZATION; THIRD PARTY CONSENT.  NO APPROVAL,
CONSENT, COMPLIANCE, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IN RESPECT OF ANY
REQUIREMENT OF LAW, AND NO LAPSE OF A WAITING PERIOD UNDER A REQUIREMENT OF LAW,
IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE BY HARTNETT OR ENFORCEMENT AGAINST HARTNETT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5

 

CONDITIONS TO THE OBLIGATIONS OF THE

PURCHASERS TO PURCHASE THE CLASS A SHARES

 

The obligation of the Purchasers to purchase the Class A Shares from the Company
at the Closing shall be subject to the satisfaction of, or waiver by the
Purchasers of, the following conditions precedent on or before the Closing Date;
provided, however, that the waiver by the Purchasers of any condition set forth
in this Article 5 shall not be deemed a waiver of any breach of any
representation, warranty, agreement, term or covenant or of any
misrepresentation by the Company, except to the extent expressly so waived.

 

5.01        Representations and Warranties.  The representations and warranties
of the Company and RBCA contained herein shall be true and correct in all
material respects (other than any such representations and warranties that are
qualified by materiality or material adverse effect, which shall be true and
correct in all respects) at and as of the Closing Date (except for
representations and warranties made as to a specific date, which representations
and warranties shall be true and correct at and as of such date).

 

5.02        Consents and Approvals.  All consents, exemptions, authorizations,
or other actions by, or notices to, or filings with, Governmental Authorities
and other Persons in respect of all Requirements of Law and with respect to
those material Contractual Obligations of the Company and its Subsidiaries
necessary, desirable, or required in connection with the execution, delivery or
performance by the Company and RBCA, or enforcement against the Company and
RBCA, of this Agreement shall have been obtained and be in full force and
effect, and the Purchasers shall have been furnished with appropriate evidence
thereof.

 

5.03        No Material Judgment or Order.  There shall not be any judgment or
order of a court of competent jurisdiction or any ruling of any Governmental
Authority or any condition imposed under any Requirement of Law which, in the
reasonable judgment of the Purchasers, would prohibit the purchase of the Class
A Shares hereunder or subject the Purchasers to any material penalty or other
commercially unreasonable condition under or pursuant to any Requirement of Law
if the Class A Shares were to be purchased hereunder.

 

5.04        No Litigation.  No action, suit, investigation or proceeding before
any court or any Governmental Authority shall have been commenced against the
Purchasers, the Company or any of its Subsidiaries (i) seeking to restrain,
prevent or change the transactions contemplated hereby or questioning the
validity or legality of any of such transactions, or (ii) which would, if
resolved adversely to any such Person, severally or in the aggregate, have a
material adverse effect on the Condition of the Company.

 

5.05        Purchase of Securities Permitted by Applicable Laws.  The
acquisition of and payment for the Class A Shares hereunder and the consummation
of each of the other Transactions (i) shall not be prohibited by any Requirement
of Law, (ii) shall not subject the Purchasers to any material penalty or other
commercially unreasonable condition under or

 

16

--------------------------------------------------------------------------------


 

pursuant to any Requirement of Law, and (iii) shall be permitted by all
Requirements of Law to which the Purchasers or the Transactions are subject.

 

5.06        Restated Charter.  The Company shall have delivered to the
Purchasers a copy of the Restated Charter certified by the Secretary of State of
Delaware as of a recent date.

 

5.07        Opinions of Counsel.  The Purchasers shall have received the
opinions of McDermott, Will & Emery, the Company and RBCA’s legal counsel
(“MWE”), dated as of the Closing Date, in form and substance attached hereto as
Exhibit D and Exhibit E.

 

5.08        Good Standing Certificates.  The Company shall have delivered to the
Purchasers as of the Closing Date, good standing certificates for the Company
and RBCA for each of their respective jurisdictions of incorporation, in each
case dated within five (5) days of the Closing Date.

 

5.09        Officer’s Certificate.  The Purchasers shall have received a
certificate of the Company’s chief executive officer and chief financial officer
dated as of the Closing Date certifying:

 

(I)            THAT THE CLOSING CONDITIONS SET FORTH IN SECTIONS 5.01 THROUGH
5.06 HAVE BEEN SATISFIED;

 

(II)           THAT THE RESOLUTIONS OF THE BOARD OF DIRECTORS ATTACHED THERETO
(WHICH RESOLUTIONS SHALL HAVE, AMONG OTHER THINGS, (A) AUTHORIZED ALL OF THE
TRANSACTIONS TO WHICH THE COMPANY IS A PARTY, (B) APPROVED THIS AGREEMENT AND
THE AMENDED STOCKHOLDERS AGREEMENT, (C) AUTHORIZED THE COMPANY TO MAKE THE
CAPITAL CONTRIBUTION; AND (D) SET FORTH THE BOARD OF DIRECTORS’ DETERMINATION
THAT THE TERMS OF THE TRANSACTIONS ARE NO LESS FAVORABLE TO THE COMPANY OR ITS
SUBSIDIARIES THAN THOSE THAT COULD BE OBTAINED AS OF THE CLOSING DATE IN
ARMS’-LENGTH DEALINGS WITH A PERSON WHO IS NOT AN AFFILIATE OF THE COMPANY OR
ITS SUBSIDIARIES) WERE DULY ADOPTED AND HAVE NOT BEEN RESCINDED OR AMENDED;

 

(III)          THAT THE RESOLUTIONS OF THE “DISINTERESTED” MEMBERS OF THE BOARD
OF DIRECTORS ATTACHED THERETO (WHICH RESOLUTIONS SHALL HAVE, AMONG OTHER THINGS,
(A) AUTHORIZED ALL OF THE TRANSACTIONS TO WHICH THE COMPANY IS A PARTY, (B)
APPROVED THIS AGREEMENT, AND (C) DETERMINED THAT THE TERMS OF THE TRANSACTIONS
ARE NO LESS FAVORABLE TO THE COMPANY OR ITS SUBSIDIARIES THAN THOSE THAT COULD
BE OBTAINED AS OF THE CLOSING DATE IN ARMS’-LENGTH DEALINGS WITH A PERSON WHO IS
NOT AN AFFILIATE OF THE COMPANY OR ITS SUBSIDIARIES) WERE DULY ADOPTED AND HAVE
NOT BEEN RESCINDED OR AMENDED;

 

(IV)          THAT OTHER THAN THE DECEMBER DEFAULTS, THERE ARE NO “DEFAULTS” OR
“EVENTS OF DEFAULT” IN EXISTENCE AND CONTINUING UNDER THE RBCA INDENTURE, THE
COMPANY INDENTURE OR THE CREDIT AGREEMENT; AND

 

17

--------------------------------------------------------------------------------


 

(V)           AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF THE
COMPANY EXECUTING THIS AGREEMENT ON BEHALF OF THE COMPANY.

 

5.10        RBCA Officer’s Certificate.  The Purchasers shall have received a
certificate of RBCA’s chief executive officer and chief financial officer dated
as of the Closing Date certifying:

 

(I)            THAT THE CLOSING CONDITIONS SET FORTH IN SECTIONS 5.01 THROUGH
5.06 HAVE BEEN SATISFIED;

 

(II)           THAT THE RESOLUTIONS OF THE RBCA BOARD ATTACHED THERETO (WHICH
RESOLUTIONS SHALL HAVE, AMONG OTHER THINGS, (A) AUTHORIZED ALL OF THE
TRANSACTIONS TO WHICH RBCA IS A PARTY, (B) APPROVED THIS AGREEMENT, (C)
AUTHORIZED RBCA TO ACCEPT THE CAPITAL CONTRIBUTION; AND (D) DETERMINED THAT THE
TERMS OF THE TRANSACTIONS ARE NO LESS FAVORABLE TO THE COMPANY OR ITS
SUBSIDIARIES THAN THOSE THAT COULD BE OBTAINED AS OF THE CLOSING DATE IN
ARMS’-LENGTH DEALINGS WITH A PERSON WHO IS NOT AN AFFILIATE OF THE COMPANY OR
ITS SUBSIDIARIES) WERE DULY ADOPTED AND HAVE NOT BEEN RESCINDED OR AMENDED;

 

(III)          THAT THE RESOLUTIONS OF THE “DISINTERESTED” MEMBERS OF THE RBCA
BOARD ATTACHED THERETO (WHICH RESOLUTIONS SHALL HAVE, AMONG OTHER THINGS, (A)
AUTHORIZED ALL OF THE TRANSACTIONS TO WHICH RBCA IS A PARTY, (B) APPROVED THIS
AGREEMENT, AND (C) DETERMINED THAT THE TERMS OF THE TRANSACTIONS ARE NO LESS
FAVORABLE TO THE COMPANY OR ITS SUBSIDIARIES THAN THOSE THAT COULD BE OBTAINED
AS OF THE CLOSING DATE IN ARMS’-LENGTH DEALINGS WITH A PERSON WHO IS NOT AN
AFFILIATE OF THE COMPANY OR ITS SUBSIDIARIES) WERE DULY ADOPTED AND HAVE NOT
BEEN RESCINDED OR AMENDED;

 

(IV)          THAT OTHER THAN THE DECEMBER DEFAULTS, THERE ARE NO “DEFAULTS” OR
“EVENTS OF DEFAULT” IN EXISTENCE AND CONTINUING UNDER THE RBCA INDENTURE, THE
COMPANY INDENTURE OR THE CREDIT AGREEMENT; AND

 

(V)           AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF
RBCA EXECUTING THIS AGREEMENT ON BEHALF OF THE RBCA.

 

5.11        Amended Stockholders Agreement.  With respect to each Purchaser, the
Amended Stockholders Agreement shall have been duly executed and delivered by
all of the parties thereto (other than such Purchaser).

 

5.12        Contemporaneous Participation.  With respect to each Purchaser, the
other Purchaser shall have contemporaneously funded its portion of the Purchase
Price as contemplated in Section 2.03.

 

5.13        Payment of Whitney Fees.  With respect to Whitney V, the Company or
RBCA shall have paid the Whitney Fees to Whitney and its counsel, as applicable,
in accordance with Whitney’s written instructions.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 6

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

TO SELL AND ISSUE THE CLASS A SHARES

 

The obligations of the Company to sell and issue the Class A Shares to the
Purchasers shall be subject to the satisfaction of, or waived by, the Company of
the following conditions precedent on or before the Closing Date.

 

6.01        Purchase Price.  The Purchasers shall have delivered the Purchase
Price to the Company as contemplated under Section 2.03.

 

6.02        Representations and Warranties.  The representations and warranties
of the Purchasers contained herein shall be true and correct in all material
respects (other than any such representations and warranties that are qualified
by materiality or material adverse effect, which shall be true and correct in
all respects) at and as of the Closing Date (except for representations and
warranties made as to a specific date, which representations and warranties
shall be true and correct at and as of such date).

 

6.03        No Material Judgment or Order.  There shall not be on the Closing
Date any judgment or order of a court of competent jurisdiction or any ruling of
any Governmental Authority or any condition imposed under any Requirement of Law
which, in the reasonable judgment of the Company, would prohibit the purchase of
the Class A Shares hereunder or subject the Company to any penalty or other
commercially unreasonable condition under or pursuant to any Requirement of Law.

 

6.04        No Litigation.  No action, suit, investigation or proceeding before
any court or any Governmental Authority shall have been commenced against the
Purchasers, the Company, or any of its Subsidiaries seeking to restrain, prevent
or change the transactions contemplated hereby or questioning the validity or
legality of any of such transactions.

 

6.05        Sale of Securities Permitted by Applicable Laws.  The sale and
issuance of the Class A Shares hereunder and the consummation of each of the
other Transactions shall not be prohibited by any Requirement of Law.

 

6.06        Amended Stockholders Agreement.  The Amended Stockholders Agreement
shall have been duly executed and delivered by all of the parties thereto (other
than the Company).

 

ARTICLE 7

 

COVENANTS

 

7.01        Public Announcements.  The Parties agree to consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the Transactions and, except as may be required by applicable
law or the rules of, or any listing

 

19

--------------------------------------------------------------------------------


 

agreement with, any national securities exchange, shall not issue any such press
release or make any such public statement prior to such consultation.

 

7.02        Use of Proceeds.  Immediately upon receipt of the cash proceeds from
the sale of the Class A Shares hereunder, the Company shall contribute such
proceeds to the capital of RBCA (the “Capital Contribution”).

 

7.03        Schaublin Refinancing; Redesignation.  The Company and RBCA hereby
covenant and agree that promptly following the Closing, the Company and RBCA
will cause all indebtedness of Schaublin to be refinanced pursuant to an
amendment of the Credit Agreement to be entered into by the Company and certain
of its Subsidiaries immediately following the Closing.  Promptly following
consummation of the refinancing of the Schaublin indebtedness and the release of
the related Liens on the capital stock and assets of Schaublin and its
Subsidiaries, the Company and RBCA will redesignate each of Schaublin Holdings
S.A., Schaublin SA, J. Bovagnet SA and Myonic SAS Les Ulis (F) as a “restricted
subsidiary” under the Company Indenture and the RBCA Indenture.  The Company and
RBCA acknowledge that the Purchasers have been induced to enter into this
Agreement and the Transactions by, among other things, the covenants and
agreements contained in this Section 7.03.

 

7.04        Trustee Matters.  The Company and RBCA hereby covenant and agree
that not later than the next Business Day after the Closing Date, RBCA will, and
the Company shall cause RBCA to, deliver to the Trustee a notice in the exact
form and substance attached hereto as Exhibit B, together with the opinion of
MWE in the exact form and substance attached hereto as Exhibit C.  The Company
and RBCA acknowledge that the Purchasers have been induced to enter into this
Agreement and the Transactions by, among other things, the covenants and
agreements contained in this Section 7.04.

 

7.05        Covenant to Consult with Whitney.  The Company and RBCA hereby
covenant and agree, and they agree to cause their respective executive officers,
to consult with representatives of Whitney regarding significant events or
circumstances affecting the Company or its Subsidiaries’ compliance with
obligations arising under the RBCA Indenture, the Company Indenture, the Credit
Agreement, the Exchange Act and the rules and regulations of the Commission (i)
when possible, prior to the occurrence of such events or circumstances, and (ii)
when prior consultation is not possible, promptly following the occurrence of
such events or circumstances.  For the avoidance of doubt, any event or
circumstance that would or could reasonably be expected to result in a default
or event of default under any of the foregoing shall be deemed to be a
“significant event or circumstance” under this Section 7.04.  The Company and
RBCA acknowledge that Whitney V has been induced to enter into this Agreement
and the Transactions by, among other things, the covenants and agreements
contained in this Section 7.05.  This Section 7.05 will survive so long as
Whitney V or its Affiliates continue to hold 20% of the aggregate capital stock
of the Company they collectively hold as of the Closing.

 

7.06        Restrictive Covenants.  So long as any Class A Shares are
outstanding, except as expressly contemplated in connection with the
Transactions, neither the Company nor any of its Subsidiaries will make any
payment outside the ordinary course of business (including, without

 

20

--------------------------------------------------------------------------------


 

limitation, any (i) dividends or repurchases of capital stock (other than in
respect of the Senior Preferred Stock), (ii) investments or (iii) capital
expenditures (other than capital expenditures contemplated in the Company’s
budget as approved by the Board of Directors with the affirmative participation
of directors designated by Whitney or its Affiliates) without the prior written
consent of the holders of a majority of the outstanding Senior Preferred Shares.

 

ARTICLE 8

 

INDEMNIFICATION

 

8.01        Indemnification.  In addition to all other sums due hereunder or
provided for in this Agreement, the Company agrees to indemnify and hold
harmless the Purchasers and their Affiliates and each of their respective
officers, directors, agents, employees, Subsidiaries, partners, members,
attorneys, accountants and controlling persons (each, an “Indemnified Party”) to
the fullest extent permitted by law from and against any and all losses, claims,
damages (other than consequential damages or lost profits), expenses (including,
without limitation, reasonable fees, disbursements and other charges of counsel
and costs of investigation incurred by an Indemnified Party in any action or
proceeding between the Company (or any of its Subsidiaries) and such Indemnified
Party (or Indemnified Parties) or between an Indemnified Party (or Indemnified
Parties) and any third party or otherwise) or other liabilities, losses, or
diminution in value (collectively, “Liabilities”) resulting from or arising out
of any breach of any representation or warranty, covenant or agreement of the
Company or any of its Subsidiaries in this Agreement, including without
limitation, the failure to make payment when due of amounts owing pursuant to
this Agreement, on the due date thereof; provided, however, that the Company
shall not be liable under this Section 8.01 to an Indemnified Party: (a) for any
amount paid by the Indemnified Party in settlement of claims by the Indemnified
Party without the Company’s consent (which consent shall not be unreasonably
withheld), (b) to the extent that it is finally judicially determined that such
Liabilities resulted primarily from the willful misconduct or gross negligence
of such Indemnified Party or (c) to the extent that it is finally judicially
determined that such Liabilities resulted primarily from the breach by such
Indemnified Party of any representation, warranty, covenant or other agreement
of such Indemnified Party contained in this Agreement; provided, further, that
if and to the extent that such indemnification is unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of such Liabilities which shall be permissible under applicable laws.  In
connection with the obligation of the Company to indemnify for expenses as set
forth above, the Company further agrees, upon presentation of appropriate
invoices containing reasonable detail, to reimburse each Indemnified Party for
all such expenses (including, without limitation, fees, disbursements and other
charges of counsel and costs of investigation incurred by an Indemnified Party
in any action or proceeding between the Company (or any of its Subsidiaries) and
such Indemnified Party (or Indemnified Parties) or between an Indemnified Party
(or Indemnified Parties) and any third party or otherwise) as they are incurred
by such Indemnified Party; provided, however, that if an Indemnified Party is
reimbursed hereunder for any expenses, such reimbursement of expenses shall be
refunded to the extent it is finally judicially determined that the Liabilities
in question resulted primarily from (i) the willful misconduct or gross
negligence of such Indemnified Party or (ii) the breach by such Indemnified
Party of any

 

21

--------------------------------------------------------------------------------


 

representation, warranty, covenant or other agreement of such Indemnified Party
contained in this Agreement.

 

8.02        Procedure; Notification.  Each Indemnified Party under this Article
8 shall, promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Company under this Article 8,
notify the Company in writing of the commencement thereof.  The omission of any
Indemnified Party so to notify the Company of any such action shall not relieve
the Company from any liability which it may have to such Indemnified Party
unless, and only to the extent that, such omission results in the forfeiture by
any such Person of substantive rights or defenses.  In case any such action,
claim or other proceeding shall be brought against any Indemnified Party and it
shall notify the Company of the commencement thereof, the Company shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment; provided,
however, that any Indemnified Party may, at its own expense, retain separate
counsel to participate in such defense.  Notwithstanding the foregoing, in any
action, claim or proceeding in which the Company, on the one hand, and an
Indemnified Party, on the other hand, is, or is reasonably likely to become, a
party, such Indemnified Party shall have the right to employ separate counsel at
the expense of the Company and to control its own defense of such action, claim
or proceeding if, in the reasonable opinion of counsel to such Indemnified
Party, a conflict or potential conflict exists between the Company, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in no event shall the
Company be required to pay fees and expenses under this Article 8 for more than
one firm of attorneys in any jurisdiction in any one legal action or group of
related legal actions.  The Company agrees that it shall not, without the prior
written consent of the Purchasers, settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding relating
to the matters contemplated hereby (if any Indemnified Party is a party thereto
or has been actually threatened to be made a party thereto) unless such
settlement, compromise or consent includes an unconditional release of the
Purchasers and each other Indemnified Party from all liability arising or that
may arise out of such claim, action or proceeding.  The Company shall not be
liable for any settlement of any claim, action or proceeding effected against an
Indemnified Party without its written consent, which consent shall not be
unreasonably withheld.

 

8.03        Manner of Payment.  Any indemnification of the Indemnified Parties
pursuant to Section 8.01 shall be paid by the Company by wire transfer of
immediately available funds to an account designated by the applicable
Purchaser.  Notwithstanding the foregoing to the contrary, if the Company
delivers to the Purchasers an opinion of outside counsel of the Company (a
“Blockage Opinion”), relying upon any facts provided by the Company and cited in
such opinion, in form and substance reasonably satisfactory to the Purchasers,
to the effect that a Contractual Obligation governing the Company or its
Subsidiaries’ Indebtedness would prohibit the Company from paying all or any
portion of an indemnification payment as described above, the Company shall
promptly pay the prohibited portion of such payment (the “Blockage Amount”) by
issuing to each Purchaser (or its designee) that number of shares of Preferred
Stock determined by dividing (i) the Blockage Amount by (ii) $3,000.  Each
Blockage Opinion shall

 

22

--------------------------------------------------------------------------------


 

describe in reasonable detail the basis for any prohibition on the relevant
indemnification payment, which description shall, among other things, identify
the relevant Contractual Obligations.  The Company agrees that at such time as
the prohibitions described in any Blockage Opinion would no longer prohibit the
payment by the Company in cash of the applicable indemnification payment, the
Company shall repurchase from each Purchaser (or its Permitted Transferees) the
maximum number of Indemnification Shares permitted to be repurchased by the
Company under applicable law.  If the Company’s (or its Subsidiaries’) funds
which are legally available for repurchase of the Indemnification Shares are
insufficient to repurchase all of the Indemnification Shares outstanding, (i)
the Company shall use commercially reasonably efforts to arrange for financing
sufficient to repurchase all of the Indemnification Shares outstanding and (ii)
in the event that the Company is unable to arrange for such financing, at any
time thereafter when additional funds of the Company (or its Subsidiaries) are
legally available for the repurchase of the Indemnification Shares, such funds
will immediately be used to repurchase the balance of the Indemnification Shares
which the Company has become obligated to repurchase hereunder but which it has
not repurchased.  For purposes hereof, the term “Indemnification Shares” shall
mean all shares of Preferred Stock issued pursuant to this Section 8.03.

 

8.04        Taxes.  In addition to the rights provided in Section 8.01 above, if
against the intention of the Parties hereto, the receipt of the Call Price by a
Purchaser is required to be treated by such Purchaser or its partners as taxable
income, then the Company and RBCA hereby agree to indemnify and hold harmless
such Purchaser and its partners against any liability for federal, state or
local income taxes and/or any loss or diminution in such Purchaser or its
partners’ tax attributes that may result from such treatment.  Any
indemnification of the Purchasers or their partners pursuant to this Section
8.04 shall be paid by the Company or RBCA within five (5) Business Days of the
Company’s receipt of notice thereof from the applicable Purchaser.  Such payment
shall be made by wire transfer of immediately available funds to the account(s)
designated by the applicable Purchaser.

 

8.05        Exclusive Remedy.  Except as set forth in Section 9.01(e) and except
with respect to losses arising from the Company’s gross negligence or willful
misconduct, this Article 8 shall be the exclusive remedy of the Purchasers with
regard for losses, claims, damages, expenses or other liabilities arising from
the transactions contemplated by this Agreement.

 

ARTICLE 9

 

COVENANTS REGARDING SENIOR PREFERRED SHARES

 

9.01        Special Call Option on Class A Shares.

 


(A)           SPECIAL CALL OPTION.  THE COMPANY SHALL BE ENTITLED AT ANYTIME AND
FROM TIME TO TIME TO COMPEL THE PURCHASERS TO SELL TO THE COMPANY (THE “SPECIAL
CALL OPTION”) ALL OF THE CLASS A SHARES AT A PER SHARE PURCHASE PRICE EQUAL TO
THE CALL PRICE.  FOR THE AVOIDANCE OF DOUBT, THE COMPANY MAY NOT EXERCISE THE
SPECIAL CALL OPTION UNLESS IT CONTEMPORANEOUSLY PURCHASES ALL OF THE CLASS A
SHARES HELD BY EACH PURCHASER.

 

23

--------------------------------------------------------------------------------


 


(B)           BOARD DESIGNEE.  IF THE COMPANY FAILS TO EXERCISE THE SPECIAL CALL
OPTION AND PAY THE ENTIRE CALL PRICE OWING WITH RESPECT THERETO PRIOR TO
5:00 P.M. E.S.T. ON TUESDAY, FEBRUARY 11, 2003, THEN THE SIZE OF THE BOARD OF
DIRECTORS AND THE RBCA BOARD SHALL EACH IMMEDIATELY BE INCREASED BY ONE (1) AND
WHITNEY V SHALL IMMEDIATELY BECOME ENTITLED TO DESIGNATE AN INDIVIDUAL TO FILL
SUCH NEWLY CREATED DIRECTORSHIPS; PROVIDED, THAT SUCH INDIVIDUAL, IF NOT AN
EMPLOYEE OF WHITNEY, SHALL BE REASONABLY ACCEPTABLE TO HARTNETT.  SUCH
INDIVIDUAL WILL SERVE UNTIL HIS OR HER EARLIER DEATH, RESIGNATION OR REMOVAL BY
WHITNEY V IN ACCORDANCE WITH SECTION 5.1 OF THE AMENDED STOCKHOLDERS AGREEMENT. 
THEREAFTER, ANY RESULTING VACANCY IN SUCH DIRECTORSHIPS MAY ONLY BE FILLED BY
WHITNEY V AS PROVIDED IN THE AMENDED STOCKHOLDERS AGREEMENT.  THE PARTIES HERETO
AGREE TO TAKE ALL ACTIONS NECESSARY OR DESIRABLE TO GIVE EFFECT TO THE
PROVISIONS OF THIS SECTION 9.01(B) WITHOUT DELAY.


 


(C)           METHOD OF EXERCISE.  THE COMPANY MAY ELECT TO EXERCISE THE SPECIAL
CALL OPTION BY DELIVERING WRITTEN NOTICE (THE “SPECIAL CALL NOTICE”) TO THE
PURCHASERS OF SUCH ELECTION.


 


(D)           OBLIGATION TO SELL/PURCHASE; CLOSING.  IN THE EVENT THAT THE
COMPANY ELECTS TO EXERCISE THE SPECIAL CALL OPTION, THEN THE COMPANY SHALL BE
OBLIGATED TO PURCHASE FROM EACH PURCHASER (AND EACH PURCHASER SHALL BE OBLIGATED
TO SELL TO THE COMPANY) ALL OF HIS OR ITS CLASS A SHARES SUBJECT TO SUCH
ELECTION (AS SET FORTH IN THE APPLICABLE SPECIAL CALL NOTICE) AT A PER SHARE
PURCHASE PRICE EQUAL TO THE CALL PRICE, PAYABLE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY THE PURCHASERS.  THE
CLOSING OF THE PURCHASE AND SALE OF THE CLASS A SHARES PURSUANT TO THIS SECTION
9.01 SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH OTHER
PLACE AS THE PARTIES MAY AGREE.


 


(E)           DISGORGEMENT OF PROCEEDS.  IF AT ANY TIME FOLLOWING THE COMPANY’S
EXERCISE OF THE SPECIAL CALL OPTION AND PAYMENT IN FULL OF THE ENTIRE CALL PRICE
OWING IN RESPECT THEREOF, ANY PURCHASER OR ITS PERMITTED TRANSFEREE (AS DEFINED
IN THE STOCKHOLDERS AGREEMENT) IS REQUIRED (OR OTHERWISE AGREES IN THE CONTEXT
OF A LEGAL DISPUTE) TO RETURN OR DISGORGE ALL OR ANY PORTION OF THE PROCEEDS
THEREOF TO THE COMPANY OR ANY OF ITS OR ITS SUBSIDIARY’S CREDITORS, IN ADDITION
TO SUCH PURCHASER OR PERMITTED TRANSFEREE’S RIGHTS UNDER ARTICLE 8 AND ANY OTHER
RIGHTS OR REMEDIES AVAILABLE BY LAW OR OTHERWISE, THE COMPANY SHALL IMMEDIATELY
REISSUE TO SUCH PURCHASER OR PERMITTED TRANSFEREE THE NUMBER OF CLASS A SHARES
PREVIOUSLY HELD BY SUCH PURCHASER OR PERMITTED TRANSFEREE AS IS PROPORTIONAL TO
THE PERCENTAGE THAT THE PROCEEDS RETURNED OR DISGORGED REPRESENT OF THE TOTAL
PROCEEDS RECEIVED BY SUCH PURCHASER (OR PERMITTED TRANSFEREE) ON EXERCISE OF THE
SPECIAL CALL OPTION).


 

9.02        Priority of Preferred Stock.  So long as any Senior Preferred Share
remains outstanding, without the prior approval of the holders of a majority of
the Senior Preferred Shares then outstanding, the Company shall not declare or
pay any dividends (other than dividends declared in connection with any stock
splits, stock dividends, share combinations, share exchanges, or other
recapitalizations in which such dividends are made in the form of Common Stock)
or other distributions of any kind on, nor shall the Company redeem, purchase or
acquire any shares of Junior Securities (other than repurchases of shares of
Common Stock from present or former employees of the Company and its
Subsidiaries pursuant to written

 

24

--------------------------------------------------------------------------------


 

agreements in effect as of the Original Issue Date of the Senior Preferred
Shares) unless and until the Call Price is paid in full or set aside for payment
or the Senior Preferred Shares are otherwise purchased by the Company.

 

9.03        Reservation of Shares; Other Assurances.  The Company agrees that it
shall at all times reserve and keep available out of its authorized but unissued
shares of Preferred Stock, solely for the purpose of issuance pursuant to
Section 8.03 or 9.01(e) above or pursuant to the Prior Purchase Agreements, such
number of shares of Preferred Stock that may be required to be issued hereunder
or thereunder.  All shares of Preferred Stock which are so issuable shall, when
issued, be duly and validly issued, fully paid and nonassessable and free from
all taxes, Liens (other than those arising under the Stockholders Agreement or
pursuant to applicable securities laws) and charges other than Liens and charges
on the assets of, or arising from actions of, the holders of such shares.  The
Company agrees to take all such actions as may be necessary to assure that all
such shares of Preferred Stock may be so issued without violation of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Preferred Stock may be listed (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).  The Company shall assist and cooperate with
the Purchasers to the extent that it is required to make any governmental
filings or obtain any governmental approval prior to or in connection with any
issuance of Senior Preferred Shares hereunder (including, without limitation,
making any filings required to be made by the Company).

 

ARTICLE 10

 

MISCELLANEOUS

 

10.01      Survival of Representations and Warranties and Covenants.  All of the
representations and warranties made by the Company and RBCA in Article 3 hereof
and all of the covenants and agreements set forth in Article 7 hereof shall
survive the execution and delivery of this Agreement and any investigation made
by or on behalf of any Purchaser.

 

10.02      Notices.  All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier (with receipt
confirmed), courier service or personal delivery:

 

25

--------------------------------------------------------------------------------


 

if to Whitney V, to:

 

 

Whitney V, L.P.

177 Broad Street

Stamford, Connecticut  06901

Telecopier No.:

(203) 973-1422

Attention:

Michael R. Stone

 

Ransom A. Langford

 

Kevin Curley

 

 

with a copy (which shall not constitute notice to Whitney V), to:

 

 

Kirkland & Ellis

153 East 53rd Street

New York, New York  10022

Telecopier No.:

(212) 446-4900

Attention:

Frederick Tanne, Esq.

 

 

if to any of Hartnett, the Company or RBCA, to:

 

 

Roller Bearing Holding Company, Inc.

60 Round Hill Road

 

Fairfield, Connecticut  06430

Telecopier No.:

(203) 256-0775

Attention:

Dr. Michael J. Hartnett, C.E.O.

 

 

with a copy (which shall not constitute notice to such Party), to:

 

 

McDermott, Will & Emery

50 Rockefeller Plaza

New York, New York 10020

Telecopier No.:

(212) 547-5444

Attention:

C. David Goldman, Esq.

 

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five (5) Business
Days after being deposited in the mail, postage prepaid; or if telecopied, when
receipt is acknowledged.

 

10.03      E-Documents.  The Company shall, promptly following the Closing,
cause its MWE to deliver via e-mail to Whitney and Kirkland & Ellis, electronic
versions of the documents prepared by the Company in connection with the
Transactions in either MicroSoft Word or PDF Format.  The Whitney copies shall
be e-mailed to bdimartino@whitney.com, with copies to msalvator@whitney.com.

 

10.04      Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties hereto. 
Subject to applicable

 

26

--------------------------------------------------------------------------------


 

securities laws, each Purchaser may assign any of its rights under this
Agreement to any Person, provided that after the Closing, such rights may only
be assigned to a Permitted Transferee of such Purchaser.  The Company may not
assign any of its rights, or delegate any of its obligations, under this
Agreement without the prior written consent of the Purchasers, and any such
purported assignment by the Company without the written consent of the
Purchasers shall be void and of no effect.  Except as provided in Article 8 and
Article 9, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.

 

10.05      Amendment and Waiver.

 


(A)           NO FAILURE OR DELAY ON THE PART OF ANY OF THE PARTIES HERETO IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, POWER OR REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE PARTIES
HERETO AT LAW, IN EQUITY OR OTHERWISE.


 


(B)           ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO ANY PROVISION
OF THIS AGREEMENT, ANY WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND ANY
CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY PROVISION OF THIS
AGREEMENT, SHALL BE EFFECTIVE (I) ONLY IF IT IS MADE OR GIVEN IN WRITING AND
SIGNED BY ALL OF THE PARTIES HERETO, AND (II) ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN.  NO AMENDMENT, SUPPLEMENT OR
MODIFICATION OF OR TO ANY PROVISION OF THIS AGREEMENT, OR ANY WAIVER OF ANY SUCH
PROVISION OR CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY SUCH
PROVISION MAY BE MADE ORALLY. EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED BY
THIS AGREEMENT, NO NOTICE TO OR DEMAND ON THE COMPANY IN ANY CASE SHALL ENTITLE
THE COMPANY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 

10.06      Signatures; Counterparts.  Telefacsimile transmissions of any
executed original document and/or retransmission of any executed telefacsimile
transmission shall be deemed to be the same as the delivery of an executed
original.  At the request of any party hereto, the other parties hereto shall
confirm telefacsimile transmissions by executing duplicate original documents
and delivering the same to the requesting Party or Parties.  This Agreement may
be executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

10.07      Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

10.08      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

27

--------------------------------------------------------------------------------


 

10.09      JURISDICTION, WAIVER OF JURY TRIAL, ETC.

 


(A)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT THE
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
CLASS A SHARES, OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO
THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM.  EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 10.02, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


 


(B)           EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE CLASS A SHARES, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF WHITNEY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT WHITNEY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT
EACH PURCHASER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.


 

10.10      Severability.  If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement.  The parties hereto
further agree to replace such invalid, illegal or unenforceable provision of
this Agreement with a valid, legal and enforceable provision that shall achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal or unenforceable provision.

 

10.11      Rules of Construction.  Unless the context otherwise requires, “or”
is not exclusive, and references to sections or subsections refer to sections or
subsections of this Agreement.

 

10.12      Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, and the Amended Stockholders Agreement are intended by the
parties as a final

 

28

--------------------------------------------------------------------------------


 

expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement, together with the exhibits and schedules
hereto, and the Amended Stockholders Agreement supersede all prior agreements
and understandings between the parties with respect to such subject matter.

 

10.13      Expenses.  Except as expressly provided herein, the parties hereto
shall pay their respective expenses (including, without limitation, fees,
charges and disbursements of counsel) incurred in connection with the
negotiation, execution and performance of this Agreement and the matters related
hereto.

 

10.14      Publicity.  Except as may be required by applicable law, none of the
parties hereto shall issue a publicity release or announcement or otherwise make
any public disclosure concerning this Agreement or the transactions contemplated
hereby, without prior approval by the other party hereto.  If any announcement
is required by law to be made by any party hereto, prior to making such
announcement such party shall deliver a draft of such announcement to the other
parties and shall give the other parties an opportunity to comment thereon. 
Notwithstanding the foregoing, Whitney and its affiliates may list the Company’s
name and logo, and describe the Company’s business in their marketing materials
and may post such information on their website.

 

10.15      Further Assurances.  Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement, including, without limitation, any post-closing
assignment(s) by any Purchaser of a portion of the Securities to a Person not
currently a party hereto.

 

10.16      No Strict Construction.  The Parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Preferred Stock Purchase
Agreement to be executed and delivered by their respective officers hereunto
duly authorized as of the date first above written.

 

 

 

ROLLER BEARING HOLDING COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Dr. Michael J. Hartnett

 

 

 

Name:

Dr. Michael J. Hartnett

 

 

Title:

President

 

 

 

 

 

 

 

 

ROLLER BEARING COMPANY OF AMERICA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Dr. Michael J. Hartnett

 

 

 

Name:

Dr. Michael J. Hartnett

 

 

Title:

President

 

 

 

 

 

 

 

 

WHITNEY V, L.P.

 

 

 

 

 

 

 

 

By:

Whitney Equity Partners V, LLC,
its general partner

 

 

 

 

 

 

 

 

By:

/s/Duly Authorized Signatory

 

 

 

Name:

Duly Authorized Signatory

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

/s/ Dr. Michael J. Hartnett

 

 

 

Dr. Michael J. Hartnett

 

30

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Investment Allocation

 

PURCHASER

 

CLASS A SHARES

 

PURCHASE PRICE

 

PRO RATA SHARE

 

Whitney V

 

809.49

 

$

2,428,470.00

 

19.7

%

Hartnett

 

198.92

 

$

596,760.00

 

80.3

%

Total

 

1,008.41

 

$

3,025,230.00

 

100.0

%

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Restated Charter and ByLaws

 

(See attached)

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Trustee Notice

 

(See attached)

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OPINION TO TRUSTEE

 

(See attached)

 

34

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OPINION TO PURCHASERS REGARDING BOND MATTERS

 

(See attached)

 

35

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OPINION TO PURCHASERS REGARDING OTHER CUSTOMARY MATTERS

 

(See attached)

 

36

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

(See attached)

 

F-1

--------------------------------------------------------------------------------